Citation Nr: 1531786	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent prior to March 1, 2010, and 30 percent since March 1, 2010.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Claudeth J. Henry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009, and March 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran perfected a timely appeal of this issue.

In his April 2012 Substantive Appeal, the Veteran stated that he left his employment at the VA Medical Center (VAMC) in Gainesville, Florida, because of his service-connected PTSD.  This statement was reiterated by the Veteran at his June 2015 Board hearing.  Thus, the Board finds that this evidence reasonably raises the claim for a TDIU due to the service-connected PTSD and the issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The Board notes that additional lay and medical evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the March 2012 Statement of the Case (SOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, the Board finds that the Veteran is not prejudiced by this lack of review by the AOJ, as, upon remand, the AOJ will be able to review these records in the first instance during their readjudication of the issue.  Thus, a waiver for this evidence is not necessary at this time.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran has not been provided with notice and assistance with respect to his TDIU claim.  He must be provided with such upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Additionally, at his June 2015 Board hearing, the Veteran testified that he saw his VA and private psychiatrists every two months.  These VA and private treatment records are not currently in the claims file, as the most recent VA treatment records are dated from May 2014 and the most recent private are dated since August 2014.  Upon remand, the most recent VA and private treatment records should be obtained and added to the claims file as they are pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Finally, the Veteran's last VA examination to assess the severity of his PTSD was in October 2011.  This examination is now over three years old.  At his June 2015 Board hearing, the Veteran testified that his PTSD symptoms had worsened since that examination.  The Veteran also submitted medical evidence that suggests a worsening since that examination.  Therefore, another VA examination is necessary to determine the current severity of the Veteran's PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  A VA medical opinion is also needed to determine the functional impact of his service-connected PTSD (the Veteran's only service-connected disability) on his employability, in light of the Veteran's statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he complete a VA Form 21-8940.  Ask him to submit any additional evidence in support of the TDIU claim, to specifically include information on his work history, salary, educational history, and any relevant information regarding his service-connected PTSD.  

2.  Obtain all pertinent VA outpatient treatment records from the VAMC in Gainesville, Florida, dated since May 2014 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
3.  Updated private treatment records, to include those from Dr. G.T.G. since August 2014, must be obtained and associated with the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After associating any additional evidence with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the PTSD should be reported in detail.  

The examiner is to report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the PTSD. 

The examiner is also to report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

The examiner (or a vocational rehabilitation specialist or other appropriate specialist) should provide an opinion as to the functional effects of the Veteran's PTSD on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A fully articulated rationale for all opinions expressed must be provided. 

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

